Exhibit 10.6
CASH PROVISIONING AGREEMENT
This CASH PROVISIONING AGREEMENT (“Agreement”) is entered into and shall be
effective as of the last date evidencing full execution of the Agreement (the
“Effective Date”) by and among U.S. Bank, National Association dba Elan
Financial Services (“Elan”), with offices located at 1255 Corporate Drive,
Irving, TX 75038, TRM ATM Corporation with its principal office located at 1101
Kings Hwy N, Suite G100 Cherry Hill, NJ 08034 (“ATM Owner”), TRM ATM Corporation
with its principal office located at 1101 Kings Hwy N, Suite G100 Cherry Hill,
NJ 08034 (“ATM Manager”), and ATM Solutions, Inc. with its principal office
located at 551 Northland Blvd, Cincinnati, OH 45240 (“Carrier”), each referred
to herein as a “Party” and collectively referred to herein as “Parties.”
PURPOSE
This Agreement is for the purpose of enabling Elan to provide Currency (as
hereinafter defined), through the services of Carrier, to the ATM Manager for
use in the operation of the ATMs (as hereinafter defined) belonging to the ATM
Owner, without transferring ownership of the Currency from Elan, and to provide
rights and responsibilities for all Parties having access to the ATMs, including
without limitation, the entity providing maintenance services for the ATMs, as
such access relates to the Currency provided by and belonging to Elan.
RECITALS
WHEREAS, ATM Owner owns a number of automated teller machines (individually and
collectively the “ATMs”) located in various sites throughout the United States,
which sites are accessible to customers of Elan and other financial institutions
for the provision of certain banking services on a daily basis; and
WHEREAS, ATM Manager is responsible for the proper operation of the ATMs; and
WHEREAS, ATM Manager has a substantial need for supplies of Currency with which
to operate the ATMs; and
WHEREAS, Elan provides various services to ATM operators and independent sales
organizations incidental to the ownership and operation of ATMs; and
WHEREAS, Elan will, through the use of Carrier and under certain conditions,
supply Currency to ATM Manager for use in the ATMs; and
WHEREAS, ATM Manager has entered into a transaction processing agreement with a
third party processor. Elan, ATM Manager and third party processor (“Third Party
Processor”) will enter into a three party “Services Agreement”; and
WHEREAS, ATM Manager agrees that it shall assume the responsibilities of ATM
Manager and ATM Owner, per the terms of this Agreement; and
WHEREAS, the Currency supplied by Elan shall be in a bailment relationship
between Elan and ATM Manager, intended to allow ATM Manager the use of the money
for proper operation of the ATMs, indirectly providing benefits to customers of
Elan who use the ATMs; and

1



--------------------------------------------------------------------------------



 



WHEREAS, this Agreement will be effective provided that the following conditions
are met: 1) Elan receives approval from ATM Manager’s sponsor bank; and 2) ATM
Manager utilizes Elan’s approved armored carriers.
NOW, THEREFORE, in consideration of the covenants and conditions contained in
this Agreement and for other good and valuable consideration, the receipt and
sufficiency of which is acknowledged, the Parties hereto, intending to be
legally bound, agree to the terms and conditions set forth below.

I.   DEFINITIONS.

  A.   “Confidential Information” shall mean information and proprietary
materials of a Party as defined more fully in Section VI.     B.   “Currency”
means United States legal tender issued in the form of a Federal Reserve Note by
the United States Federal Reserve Banks or a United States Note by the United
States Treasury Department, owned by Elan and provided for the use of ATM Owner
under the terms and conditions set forth in this Agreement.     C.   “Electronic
Lock” shall mean a Kaba Mas Cencon 2000 lock or such other ATM electronic lock
as is agreed by the Parties as an equivalent lock.     D.   “Loss” shall mean
the loss of Elan’s Currency, and costs and expenses of Elan incidental thereto,
resulting from theft, holdup, burglary, extortion, wrongful abstraction from an
ATM, fire, destruction, disappearance, defalcation, mysterious disappearance,
misappropriation, shortage, and any other type of casualty or loss, whether
explained or unexplained.

II.   BAILMENT. This Agreement shall create a bailment relationship between
Elan, as bailor, and ATM Manager, as bailee, for the specific purpose of Elan’s
delivery of Currency to Carrier, as agent for Elan, for use in the ATMs.

  A.   Amount of Currency. The amount of Currency that shall be delivered from
time to time in amounts based upon the ATM operational needs, as determined by
the volume and frequency of withdrawals from the ATMs documented by the ATM
Manager in the ATMs settlement process, up to the total amount outstanding at
any point in time as set forth in Exhibit A. At no time will Elan be obligated
to deliver an amount of Currency which, in total, exceeds the amount set forth
in Exhibit A (Currency Amounts), unless a greater amount is agreed to in writing
by Elan.     B.   Ownership of Currency. Notwithstanding that the Currency may
be in the physical possession or custody of someone other than Elan, including
without limitation, the ATMs, the Parties acknowledge and agree that until
dispensed from an ATM to a customer of that ATM, the Currency shall be the sole
and exclusive property of Elan and neither ATM Owner, nor ATM Manager, nor
Carrier, nor any third party shall have any interest (including without
limitation, legal, equitable or security interest) in or to such Currency. In no
event will legal title to the Currency pass to ATM Owner, ATM Manager or
Carrier.     C.   Acceptance of Bailment. From and after delivery of Currency to
the ATMs by Carrier, and until the Currency is dispensed from the ATMs to
customers of the ATMs and the amount thereof is repaid to Elan, plus Elan’s fees
and charges, the ATM Owner and the ATM Manager hereby jointly and severally
assume all responsibility and bear all risk of loss for the transfer, handling
and settlement of the Currency, including without limitation, loss suffered or
created by theft, damage, destruction, fraud, dispute resolution

2



--------------------------------------------------------------------------------



 



      or incorrect dispensing. (reference Exhibit C) ATM Owner and ATM Manager
shall jointly and severally indemnify, defend and hold Elan harmless from any
loss, cost or expense incurred by Elan with regard to the Currency. Carrier
shall indemnify, defend and hold Elan harmless from any Loss incurred by Elan if
such Loss is the responsibility of Carrier as described in Exhibit B, attached
hereto and incorporated herein by this reference.     D.   Termination Rights.
Upon an adverse change in the financial condition of the ATM Manager or ATM
Owner, as determined by Elan in its sole discretion reasonably applied, Elan may
terminate this bailment upon ninety (90) days written notice to ATM Manager, and
take such action necessary to recover the Currency from the ATMs. Upon theft of
the Currency, bankruptcy or insolvency, fraud, failure by ATM Manager to perform
as stated above, action or inaction by ATM Manager or ATM Owner which exposes
the Currency to an increase risk for loss, or upon the occurrence of a Force
Majeure event as specified in Section E of the Agreement which exposes the
Currency to increased risk of loss, Elan may immediately terminate this
bailment, and take such action necessary to recover the Currency from the ATMs.
ATM Manager and ATM Owner shall vigorously oppose any attempts made by a
creditor of ATM Manager or ATM Owner to levy the Currency placed in the ATMs by
Elan or its Carrier.

III.   SERVICE AND ACCESS.

  A.   Servicing the ATMs. The ATM Manager shall maintain the ATMs, including
without limitation, replenishing the transaction receipts and all levels of
maintenance for the ATMs. This maintenance shall be accomplished by ATM Manager
at a level that, at a minimum, meets the standards of the ATM industry. ATM
Manager shall have no access to the ATM vault, the Currency contained in the
ATMs, or any form of deposits contained within the ATMs.     B.   Access to the
Currency. During the term of this Agreement and until Elan recovers all the
Currency, or its equivalent in another payment medium, and all the fees due
Elan, ATM Owner and ATM Manager shall have no access to Elan’s vault, the vault
of the Carrier, or to the vault of any ATMs which contain the Currency supplied
by Elan. The only other acceptable access to the vault, pursuant to this
Agreement, shall be for the express intention of servicing the vault(s), when
such need may occur. Only the Carrier shall have access to the Currency during
transport and only the Carrier may have access to the Currency contained in the
ATMs. Elan and Carrier may engage in a separate agreement for the provision of
services to transport the Currency, provided such agreement does not alter the
obligations of each of them under this Agreement and does not alter the
liability of either of them to the other Parties to this Agreement in a manner
that is inconsistent with the terms of this Agreement, including without
limitation the obligations of Carrier contained in Exhibit B (Carrier Services),
attached hereto and incorporated herein by this reference. Carrier expressly
recognizes and acknowledges the ownership rights of Elan in and to the Currency
that is provided by Elan for use in the ATMs. Carrier also recognizes and
acknowledges the bailment relationship existing between ATM Manager and Elan
with respect to the handling of the Currency. ATM Manager and ATM Owner agree
that Elan shall be the sole and exclusive source of cash for the ATMs listed on
Exhibit D until this Agreement is terminated.

3



--------------------------------------------------------------------------------



 



IV.   TERM AND TERMINATION.

  A.   Term. The term of this Agreement shall be for a (5) years, commencing on
the date of the signature of the last Party to sign the Agreement (“Effective
Date”). Thereafter, this Agreement shall automatically renew for additional
periods of one (1) year (each a “Renewal Term”) unless any Party gives the other
Parties written notice of its intent to terminate at least sixty (60) days prior
to the end of the initial five year term or any Renewal Term. Provided, however,
that this Agreement shall immediately terminate, without penalty to any Party,
upon the termination of the bailment pursuant to Section II.D.     B.  
Termination.

  1.   Any Party may terminate this Agreement at any time upon written notice to
the other Parties in the event of the occurrence of one of the following:

  (a)   One of the other Parties (i) terminates or suspends its business,
(ii) becomes subject to any bankruptcy or insolvency proceeding under Federal or
state statute, (iii) becomes insolvent or becomes subject to direct control by a
trustee, receiver or similar authority, (iv) has wound up or liquidated,
voluntarily or otherwise, or (v) is required to terminate its involvement in the
activities covered by the Agreement by order of a court of competent
jurisdiction or a regulatory agency which governs the activities of the Party.  
  (b)   At least one of the other Parties materially defaults in the performance
of any of its duties or obligations hereunder, which default shall not be
substantially cured within thirty (30) days after notice is given to the
defaulting Party specifying the default, then any of the Parties not in default
may, by giving notice thereof to the defaulting Party and all the other
non-defaulting Parties, terminate this Agreement for cause.     (c)   Upon an
adverse change in the financial condition of the ATM Manager or ATM Owner, as
determined by Elan in its sole discretion reasonably applied, Elan may terminate
this Agreement upon ninety (90) days prior written notice.

  2.   Elan may terminate the Agreement immediately and without prior notice
upon the occurrence of one of the following:

  (a)   An audit conducted by or on behalf of Elan reveals that Carrier has
failed to segregate Elan’s Currency, in which case, such termination shall be as
to Carrier’s rights and responsibilities pursuant to this Agreement.     (b)  
An unauthorized Party or third party accesses a vault or an ATM and obtains
Currency belonging to Elan, if such access is within the control of ATM Manager,
or if such access reasonably should have been prevented by ATM Manager, and if
such third party access occurs more than once during the term of this Agreement.

    3.   Upon termination of this Agreement, ATM Manager shall immediately pay
all sums due and owing to Elan, including without limitation, all Currency in
the ATMs, which Currency shall be returned to Elan pursuant to Section X.F. In
the event Elan directs Carrier to remove the Currency from the ATMs and the ATM

4



--------------------------------------------------------------------------------



 



      Manager or ATM Owner is unwilling or unable to pay the service fees to
Carrier for the removal of the Currency, Elan will pay the service fees to the
Carrier for such removal of Currency from the ATMs.     4.   ATM Manager can
terminate specific sites from this Agreement if it is the result of ATM Manager
losing the contractual right to provide service to such sites.

V.   FEES AND PAYMENT.

  A.   Fees. ATM Manager shall pay Elan those fees and charges as set forth on
Exhibit C (Elan Fees and Charges For ATM Manager), in accordance with the
requirements contained therein. In the event ATM Manager fails to pay the fees
and charges as agreed, ATM Owner shall be responsible for payment of the fees
and charges not paid by ATM Manager. Exhibit C will be maintained as a
confidential document between Elan and ATM Manager and no other Party to this
Agreement, nor any third party, shall be allowed access to such Exhibit C,
except as required in accordance with Section VI.B. In the event the fees and
charges are not paid in accordance with the payment obligations set forth in
Exhibit C, interest shall be due and payable on the unpaid balance at the lesser
of 1.5% per month, or the highest rate of interest allowed by law. Elan shall
pay Carrier those fees and charges as set forth in Exhibit E (Elan Fees and
Charges For Carrier), in accordance with the requirements contained therein.
Exhibit E will be maintained as a confidential document between Elan and Carrier
and no other Party to this Agreement, nor any third party, shall be allowed
access to such Exhibit E.

VI.   CONFIDENTIAL INFORMATION.

The Parties acknowledge that each may have access to, or be provided with,
information or documentation, which each Party regards as confidential or
proprietary. The receiving parties are referred to as ‘Recipient’ and the party
providing the information is referred to as ‘Owner’. Such information or
documentation shall be dealt with as set forth below.

  A.   Definition of Confidential Information. “Confidential Information”
includes both information of a commercial nature and information related to
customers of the ATMs. Confidential Information includes, without limitation,
the following whether now in existence of hereafter created:

  1.   Any information of or about Elan’s consumer customers of any nature
whatsoever, and specifically including without limitation, the fact that someone
is a customer or prospective customer of Elan, all lists of customers, former
customers, applicants and prospective customers and all personal or financial
information relating to and identified with such persons (“Customer
Information”);     2.   All information marked as “confidential” or similarly
marked, or information that the Recipient should, in the exercise of reasonable
business judgment, recognize as confidential;     3.   All business, financial
or technical information of the Owner and any of the Owner’s vendors (including,
but not limited to account numbers, and software licensed from third parties or
owned by the Owner or its affiliates);

5



--------------------------------------------------------------------------------



 



  4.   The Owner’s marketing philosophy and objectives, promotions, markets,
materials, financial results, technological developments and other similar
proprietary information and materials;     5.   All information protected by
rights embodied in copyrights, whether registered or unregistered (including all
derivative works), patents or pending patent applications, “know how,” trade
secrets, and any other intellectual property rights of the Owner or Owner’s
licensors;     6.   Information with respect to employees of Elan which is
non-public, confidential, business related, or proprietary in nature, including,
without limitation, names of employees, the employees’ positions within Elan
company, the fact that they are employees of Elan, contact information for
employees, personal employee identification numbers, and any other information
released to you regarding employees in the past and in the future; and     7.  
All notes, memoranda, analyses, compilations, studies and other documents,
whether prepared by the Owner, the Recipient or others, which contain or
otherwise reflect Confidential Information.

  B.   Essential Obligation.

  1.   Confidential Information must be held in confidence and disclosed only to
those employees or agents whose duties reasonably require access to such
information. Recipient must protect the Owner’s Confidential Information using
at least the same degree of care, but no less than a reasonable degree of care,
to prevent the unauthorized use, disclosure or duplication (except as required
for backup systems) of such Confidential Information as Recipient uses to
protect its own confidential information of a similar nature.     2.   Because
Elan is a federally-regulated financial institution that must comply with the
safeguards for Customer Information contained in the Gramm-Leach-Bliley Act
(“GLBA”) and regulations promulgated pursuant to GLBA, ATM Owner, ATM Manager
and Carrier must each establish appropriate measures designed to safeguard
Customer Information. Specifically, ATM Owner, ATM Manager and Carrier must
establish and maintain data security policies and procedures designed to ensure
the following:

  (a)   Security and confidentiality of Customer Information;     (b)  
Protection against anticipated threats or hazards to the security or integrity
of Customer Information;     (c)   Protection against the unauthorized access or
use of Customer Information.

  3.   ATM Owner, ATM Manager and Carrier must permit Elan to monitor and audit
their compliance with this Section during regular business hours upon not less
than 48 hours’ notice to the ATM Owner, ATM Manager or Carrier and to provide to
Elan copies of audits and system test results acquired by ATM Owner, ATM Manager
and Carrier in relation to the data security policies and procedures designed to
meet the requirements set forth above.

  C.   Compelled Disclosure. If Recipient is required by a court or governmental
agency having proper jurisdiction to disclose any Confidential Information,
Recipient must promptly

6



--------------------------------------------------------------------------------



 



      provide to the Owner, to the extent allowed to do so by applicable law or
court order, notice of such request to enable the Owner to seek an appropriate
protective order.     D.   Limited Use of Confidential Information and Survival
of Obligations. Recipient may use the Confidential Information only as necessary
for Recipient’s performance hereunder or pursuant to rights granted herein and
for no other purpose. Recipient’s limited right to use the Confidential
Information expires upon expiration or termination of this Agreement for any
reason. Recipient’s obligations of confidentiality and non-disclosure survive
termination or expiration for any reason of this Agreement.     E.   Disposition
of Confidential Information. Recipient must develop and maintain appropriate
security measures for the proper disposal and destruction of Confidential
Information. Upon Expiration of Recipient’s limited right to use the
Confidential Information, Recipient must return all physical embodiments thereof
to Owner or, with Owner’s permission, Recipient may destroy the Confidential
Information. Recipient shall provide written certification to Owner that
Recipient has returned, or destroyed, all such Confidential Information in
Recipient’s possession. Notwithstanding the foregoing, Recipient may retain one
archival copy of Confidential Information, which may be used solely to
demonstrate compliance with the provisions of this Section.     F.   Disclosure
to Third Parties. If disclosure of Confidential Information to third parties is
required or allowed under this Agreement, Recipient must ensure that such third
parties have express obligations of confidentiality and non-disclosure
substantially similar to Recipient’s obligations hereunder. Liability for
damages because of disclosure of Confidential Information by any such third
parties must be borne by Recipient.     G.   Exclusions. Except for Customer(s)
information, the term “Confidential Information” excludes any portion of such
information that Recipient can establish by clear and convincing evidence to
have been:

  1.   Publicly known without breach of this Agreement;     2.   Known by
Recipient without any obligation of confidentiality, prior to disclosure of such
Confidential Information; or     3.   Received in good faith from a third-party
source that to Recipient’s reasonable knowledge rightfully disclosed such
information; or     4.   Developed independently by Recipient without reference
to the Owner’s Confidential Information.

  H.   Remedies. If Recipient or any of its representatives or agents breaches
the covenants set forth in this Agreement, irreparable injury may result to the
Owner or third parties entrusting Confidential Information to the Owner.
Therefore, the Owner’s remedies at law may be inadequate and the Owner shall be
entitled to seek an injunction to restrain any continuing breach.
Notwithstanding any limitation on Recipient’s liability, the Owner shall further
be entitled any other rights and remedies that it may have at law or in equity.
    I.   Intrusions/Disclosures. If there is any actual or suspected theft of,
accidental disclosure of, loss of, or inability to account for any Confidential
Information by a Party or any of its subcontractors (collectively “Disclosure”)
or any unauthorized intrusions into a Party’s or any of its subcontractor’s
facilities or secure systems, (collectively “Intrusion”) the Party must
immediately i) notify Elan, ii) estimate the Disclosure’s or Intrusion’s effect
on Elan, iii) specify the corrective action to be taken, and iv) investigate and
determine if an Intrusion or Disclosure has occurred. If, based upon the Party’s

7



--------------------------------------------------------------------------------



 



      investigation, the Party determines that there has been an actual
Disclosure or Intrusion, the Party must promptly notify Elan, and must promptly
investigate the scope of the Disclosure or Intrusion, and must promptly take
corrective action to prevent further Disclosure or Intrusion. The Party must, as
soon as is reasonably practicable, make a report to Elan including details of
the Disclosure (including Customer(s)’ identities and the nature of the
information disclosed) or Intrusion and the corrective action the Party has
taken to prevent further Disclosure or Intrusion. The Party must, in the case of
a Disclosure cooperate fully with Elan to notify Elan’s Customer(s) as to the
fact of and the circumstances of the Disclosure of the Customer’s particular
information. Additionally, the Party must cooperate fully with all government
regulatory agencies or law enforcement agencies having jurisdiction and
authority for investigating a Disclosure or any known or suspected criminal
activity.

VII.   LIMITATION OF LIABILITY, WARRANTIES AND INDEMNIFICATION.

  A.   LIMITATION OF LIABILITY. The Parties acknowledge that the fees for the
services provided by Elan are very small in relation to the Currency provided
and consequently Elan’s willingness to provide the Currency is based in part
upon the liability limitations contained herein. Therefore, Elan’s liability
hereunder shall not exceed, in the aggregate, an amount equal to the fees
received by Elan during the three (3) months prior to any claim made against
Elan for damages, such amount being exclusive from a liability amount sought
pursuant to a claim proven to be directly resulting from the gross negligence or
willful misconduct of Elan. In no event will Elan, or its agents, officers,
directors, or employees be liable for any indirect, exemplary, punitive,
special, or consequential damages. Except as set forth in Exhibit B, Carrier and
its agents, officers, directors, or employees shall not be liable for any
indirect, exemplary, punitive, special, or consequential damages.     B.  
WARRANTY DISCLAIMER. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, ELAN
DISCLAIMS ANY AND ALL WARRANTIES CONCERNING ANY PRODUCTS OR SERVICES PROVIDED
UNDER THE AGREEMENT, WHETHER EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION
ANY IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.    
C.   INDEMNIFICATION. ATM Owner, ATM Manager and Carrier shall indemnify, defend
and hold harmless each other and Elan and their respective agents, officers,
directors and agents against all claims made by third parties arising out of
this Agreement and for all attorneys’ fees and other costs and expenses paid or
incurred by the indemnified Party in the enforcement of the Agreement, including
without limitation, those resulting from any breach of the Agreement or from any
transaction occurring pursuant to the Agreement. Notwithstanding the foregoing,
no Party to this Agreement shall be liable for any indirect, exemplary,
punitive, special or consequential damages.

VIII.   SECURITY INTEREST.       Security Interest. In order to secure ATM
contractual obligations to Elan hereunder, including all indemnity obligations
with respect to the Currency placed in an ATM, ATM Manager grants to Elan a
continuing subordinated lien and security interest in the ATMs, subject to the
security interest of Lampe Conway & Co. LLC, Notemachine Limited, Doug Falcone
and any third party providing the direct financing of any ATM equipment, all
funds and other proceeds due ATM

8



--------------------------------------------------------------------------------



 



    Manager with respect to any of the ATMs, including settlement charges due
from any users of an ATM, and all proceeds of the foregoing. ATM Manager shall
also execute and deliver at ATM Manager’s expense such financing statements and
other documents as Elan may require in order to perfect the foregoing security
interests.   IX.   REPRESENTATIONS AND WARRANTIES OF THE PARTIES.       ATM
Owner, ATM Manager, Carrier and Elan, as appropriate, hereby represent and
warrant as follows and acknowledge that the other parties are relying on such
representations and warranties in entering into this Agreement:

  A.   ATM Owner has full and complete legal title to the ATMs or the right to
possess and use the ATMs, and, except as set forth on Schedule 1 hereof, the
ATMs are free and clear of any prior claims, security interests, pledges,
attachment proceedings, seizures, mortgage, lien, judgment, execution process or
other encumbrance and ATM Owner has the legal authority to place Elan’s Currency
into the ATMs. The Parties agree that notwithstanding the foregoing, ATM
Manager’s pledge as to the ATMs as security for any conventional financing in
the ordinary course of ATM Manager’s business shall be an exception to this
Section.     B.   Except as set forth in Schedule 1, ATM Owner, ATM Manager and
Carrier have not permitted, suffered or caused, nor will any of them permit,
suffer or cause, as applicable, any encumbrances to be placed upon the ATMs
during the term of this Agreement. In the event any encumbrance not set forth in
Schedule 1 is placed upon an ATM, the Party responsible shall immediately cause
such encumbrance to be discharged, satisfied or bonded off to the satisfaction
of Elan. The Parties agree that notwithstanding the foregoing, ATM Manager’s
pledge as to the ATMs as security for any conventional financing in the ordinary
course of ATM Manager’s business shall be an exception to this Section.     C.  
ATM Owner and ATM Manager have the legal authority to locate and place all ATMs
at the designated locations as set forth in Exhibit D (ATM Locations), attached
hereto and incorporated herein by this reference.     D.   There are no pending
or threatened litigations, suits, proceedings or claims against ATM Owner, ATM
Manager or Carrier, nor are there any liens, contracts or court orders pending
or existing which could encumber the Currency once delivered to Carrier, or
otherwise placed in the ATMs.     E.   ATM Owner and ATM Manager and their
agents hold the Currency as a custodian, acting in a fiduciary capacity for the
benefit of Elan.     F.   Each of ATM Owner, ATM Manager, Carrier and Elan is
duly organized, validly existing and in good standing pursuant to applicable
state and/or federal laws under which it is organized, and each is qualified to
do business in all jurisdictions as may be required for the conduct of its
respective business activities hereunder. Each of ATM Owner, ATM Manager,
Carrier and Elan has full power and lawful authority to (i) own and operate its
assets, properties and business; (ii) carry on its business as presently
conducted; and (iii) enter into and perform this Agreement. The persons
executing this Agreement have full authority to bind their respective Party to
the terms and conditions hereof.     G.   The execution and delivery of this
Agreement by each of ATM Owner, ATM Manager, Carrier and Elan, and the
performance by each such Party of its respective obligations hereof (i) are
within its organizational powers; (ii) have been duly authorized by all

9



--------------------------------------------------------------------------------



 



      necessary organizational action; (iii) does not and will not conflict with
or constitute a breach or violation of its governing organizational documents;
and (iv) does not and will not conflict with or constitute a breach or violation
of any material agreement, indenture, deed of trust, lease, mortgage, loan
agreement or any other material instrument or undertaking to which such Party is
a party.     H.   This Agreement constitutes a valid and legally binding
obligation of each of ATM Owner, ATM Manager, Carrier and Elan, enforceable
against such Party in accordance with its terms and conditions.     I.   The ATM
Manager and ATM Owner will make every reasonable effort to ensure that the cash
remains the Bank’s property.

  1.   Neither the customer nor a third party has any possessory or ownership
interest in the cash for purposes of 11 U.S.C. §362.     2.   It is expressly
understood that no other financial institution may utilize the Elan’s cash to
satisfy its own requirements.

X.   INSURANCE.

  A.   ATM Owner. ATM Owner shall maintain the following insurance coverage
during the term of this Agreement:

  1.   Workers’ compensation and employers’ liability insurance to the extent
required by law covering all persons employed by ATM Owner to perform
obligations under this Agreement.     2.   Commercial General liability
insurance with broad form coverage covering, liability to bodily and personal
injury, damage to property, false arrest, false imprisonment, malicious
prosecution, defamation, liable, slander, legal liability caused by any act of
ATM Owner or its employees or agents, and contractual liability coverage. The
amount of this insurance must be in an amount that is reasonable prudent and
necessary to cover damages from ATM Owner’s failure to perform its obligations
hereunder. In no event shall such coverage be less than $1 million dollars
(USD) per occurrence with an aggregate limit of not less than $2 million dollars
(USD).

  B.   ATM Manager. ATM Manager shall obtain and maintain during the term of
this Agreement, at its sole expense, insurance sufficient to cover any and all
damages, liability and obligations contemplated by this Agreement. The coverage
by ATM Manager shall, at a minimum, provide for the following:

  1.   Workers’ Compensation and Employer’s Liability insurance to the extent
required by the laws of the state in which the services are performed under this
Agreement.     2.   Commercial General Liability insurance, including
contractual liability coverage, in an amount not less than $1 million dollars
(USD) per occurrence, with an aggregate limit of not less than $2 million
dollars (USD). Elan must be named as an additional insured on the policy.

10



--------------------------------------------------------------------------------



 



  3.   Automobile Liability insurance, including uninsured motorist and
underinsured motorist coverage, for every vehicle that is used in the
performance of ATM Manager’s obligations under this Agreement, with both
property damage limits and personal injury and death limits of $5 million
dollars (USD) in the aggregate. If ATM Manager’s agent is providing maintenance
services, this section will apply to that agent.

  C.   Carrier. Carrier shall obtain and maintain during the term of this
Agreement, at its sole expense, insurance sufficient to cover any and all
damages, liability and obligations contemplated by this Agreement. If Carrier’s
need for Currency exceeds the insurance limits specified below, Carrier shall
increase such limits and provide verification thereof. The coverage by Carrier
shall, at a minimum, provide for the following:

  1.   Workers’ compensation and employer’s liability insurance to the extent
required by the laws of the state in which the services are performed under this
Agreement.     2.   Commercial General Liability insurance, including
contractual liability coverage, in an amount not less than $3 million dollars
(USD) per occurrence, with an aggregate limit of not less than $10 million
dollars (USD). Elan must be named as an additional insured on the policy.     3.
  Fidelity insurance in an amount not less than $5 million dollars (USD) for
claims arising from fraudulent or dishonest acts on the part of any
representative of Carrier.     4.   Automobile Liability insurance, including
uninsured motorist and underinsured motorist coverage, for every vehicle that is
used in the performance of Carrier’s obligations under this Agreement, with both
property damage limits and personal injury and death limits of $3 million
dollars (USD) each per occurrence, and $10 million dollars (USD) in the
aggregate.     5.   In addition, Carrier shall provide All Risk Armored Car
Cargo Liability insurance covering Currency, coin, checks and other property of
Elan that may be transported or be in Carrier’s possession (including property
at Carrier’s premises, in transit, and away from Carrier’s premises) against all
risks of physical loss or damage, including coverage for any act or omission of
Carrier or any of its employees or agents. The amount of insurance must be not
less than $5 million dollars (USD) per loss in transit (armored car coverage)
and $5 million dollars (USD) per loss per vault for on-premises and vault
coverage. There may be aggregate on this insurance policy, provided that the
aggregate total shall be no less than the amount listed in Exhibit A. Elan must
be listed as loss payee.

  D.   ATM Owner, ATM Manager and Carrier will provide Elan with a Certificate
of Insurance evidencing the coverage specified above for each of them. ATM
Owner, ATM Manager and Carrier, as applicable, will notify Elan within one
(1) business day by telephone and by written notice if any insurance required
under this section is not in force at any time during the term of this
Agreement. ATM Owner, ATM Manager and Carrier shall not take any action that
would invalidate or reduce coverage, and will take all action necessary to
prevent coverage from being invalidated or reduced.     E.   Elan will provide
At Terminal insurance, which will insure the Currency while in the ATMs. ATM
Manager will pay Elan those fees and charges as set forth in Exhibit C.

11



--------------------------------------------------------------------------------



 



  F.   In addition to its other rights and obligations under this Agreement, ATM
Owner shall, at its expense and sole responsibility, bolt the ATM to the floor.
In the event of a loss, should it be determined that the ATM was not bolted to
the floor, ATM Owner is responsible for the full amount of the loss.

XI.   ACCOUNTING FOR CURRENCY.

  A.   Accounting. ATM Manager, with the cooperation and assistance of the Third
Party Processor, shall account for all transactions at the ATMs daily and
provide a daily status report with respect to each ATM, showing the amount of
Currency dispensed from each and the amount of Currency remaining in the ATM.
Elan in its role as Currency provider shall also prepare its own daily
reconciliation for the Currency it provided. To the extent Elan’s reconciliation
shows a discrepancy, Elan shall, within seventy two (72) hours of discovery of
such discrepancy, provide notice to Carrier’s customer service manager of the
discrepancy. Elan’s records shall be prima facie evidence of the Currency
outstanding and delivered to the ATMs from time to time. Elan shall have the
right, in its discretion to audit, inspect and settle any Currency from time to
time and at any time, so as to reconcile all records of Currency held in each of
the ATMs. Elan may conduct such audit and inspection procedures as it deems
necessary, or as may be required by the regulatory agencies having
responsibility over Elan’s activities or by Elan’s external auditors. Carrier
shall provide Elan such access to the ATMs as is necessary for Elan to conduct
its inspection and audit.     B.   ATM Reconciliation. Elan will reconcile each
ATM with the Currency load, residual and withdrawal information within five
(5) days of the date of replenishment. In the event of a failure to reconcile,
Elan will notify ATM Manager and Carrier. Failure of the ATM Manager to
reconcile the ATM by the end of the calendar month in which the failure occurs,
the failure to reconcile will be deemed to be a delinquent account. Elan agrees
that it shall absorb all cash overages and shortages, absent any negligence or
misconduct on the part of ATM Manager or Carrier.     C.   Return of Currency to
Elan. Elan acknowledges that the Currency deposited with the Carrier is intended
for distribution to customers using the ATMs which have been loaded with the
Currency supplied by Elan. The amount of Currency provided by Elan for use in
the ATMs is returned to Elan via the transaction processing that occurs pursuant
to the Processing Agreement and is not returned by payments in Currency, except
for the Currency removed from the ATMs by the Carrier and delivered to Elan at
the termination of the Agreement. The fees assessed for the use of the Currency
by ATM Manager in the operation of the ATMs shall be based upon the actual daily
balance of Currency from Elan to ATM Manager that is outstanding. The amount can
only be increased by orders for additional Currency and decreased only by
Currency returns or withdrawal activity.     D.   Responsibility for Loss.

  1.   General Responsibilities.

  (a)   ATM Manager and Carrier shall, at all times during the term of this
Agreement, maintain systems and procedures intended to prevent a Loss or the
misuse of Elan’s Currency. Elan shall, at all times during the term

12



--------------------------------------------------------------------------------



 



      of this Agreement, maintain systems and procedures intended to assist in
the recovery of any Loss.     (b)   ATM Manager, Carrier and Elan are
responsible to promptly notify the other parties in writing within 72 hours of
becoming aware of a Loss.

  2.   Responsibility for Acts, Omissions or Negligence. It is understood and
agreed that ATM Manager is responsible for any Loss that occurs from the time
the Currency is placed in the ATM and until the Currency is dispensed to an ATM
customer or returned to Elan. Carrier is responsible for any Loss of Elan’s
Currency that occurs while the Currency is in Carrier’s possession, or as a
result of a cause set forth in Exhibit B. The Currency while in the ATM is
covered by Elan’s At Terminal insurance.     3   Payment for Losses. If an ATM
Manager or Carrier is required, pursuant to an investigation, to compensate Elan
for Losses, ATM Manager or Carrier, as applicable, will pay the Losses by check
or ACH made payable to Elan within fourteen (14) days of conclusion of the
investigation into the matter.     4.   Exclusions. ATM Manager and Carrier will
not be responsible for Losses resulting from illegal or fraudulent acts of Elan
employees, agents, representatives, or third-party contractors of Elan.

  E.   Loss Procedures.

  1.   In the event of a Loss or a difference, Elan will provide notice to ATM
Manager and Carrier’s CSM, as designated by Carrier from time to time, by
telephone (which must be followed up with notice in writing), by facsimile (with
written confirmation of receipt), by email to an address designated by the
receiving party, or by a written notice mailed in the US mail by certified mail,
return receipt requested of any claim for Loss within the lesser of three
(3) business days after discovery of the discrepancy, or forty-five (45) days
after ATM Service(s) was performed by Carrier. If the Loss results in a claim
being made by Elan, the notice of claim will be provided to the attention of
Carrier within the lesser of three (3) business days after discovery of the
discrepancy, or forty-five (45) days after ATM Service(s) was performed by
Carrier.     2.   If requested by ATM Manager or Carrier, Elan will make
available to ATM Manager and Carrier all necessary and available information
that directly relates to the Loss, and Elan will use commercially reasonable
efforts to cause its agents, officers and employees to cooperate with and assist
ATM Manager and Carrier in the investigation of such Loss, subject to applicable
law and regulation regarding financial privacy and any other applicable law or
regulation. Elan will maintain the records described below for all ATMs serviced
by Carrier and will use its best efforts to make such records available to
Carrier within seven (7) days after receipt of a written request from Carrier
and in any event within twelve (12) days after receipt of written request.

  (a)   As available, records of ATM activity including, but not limited to,
records of transaction and ATM activity, ATM network records, error codes and
ATM vault openings for a reasonable period not to exceed 60 days prior to and
subsequent to any identified shortage.     (b)   ATM and vault balancing records

13



--------------------------------------------------------------------------------



 



  (c)   All other pertinent receipts and other paperwork and ATM electronic
information pertaining to an identified shortage.     (d)   As available, and
applicable, alarm access records of alarm by ATM site.

  3.   In the event of a difference or loss, ATM Manager and Carrier will fully
cooperate with Elan to investigate, and share ATM Manager’s and Carrier’s
internal investigation report regarding any Carrier employee who had potential
access to the Currency. Elan will fully cooperate with ATM Manager and Carrier
to investigate the Loss, including sharing of Elan’s internal investigation
report with regard to any Elan employee having potential involvement in the
Loss.     4.   The Party responsible for the Loss under this Agreement will make
full payment of the Loss by check or ACH made payable to Elan within fourteen
(14) days of the determination of Loss responsibility. Elan shall cooperate by
providing information reasonably requested by the insurance carrier for ATM
Manager or Carrier.

  F.   Responsibilities at Termination. Upon termination of this Agreement for
any reason, Carrier, ATM Manager, ATM Owner and Elan will cooperate to complete
the following activities.

  1.   Carrier must remove all Currency from the ATMs of ATM Owner and deliver
the Currency to Carrier’s cash vault.     2.   Carrier shall provide final
terminal balancing activity and reports to Elan, ATM Manager and ATM Owner.    
3.   Elan shall perform a final balance on each ATM and cash vault.     4.  
Upon agreement by Elan, ATM Owner, ATM Manager and Carrier that all ATMs and
cash vaults are in balance, Elan shall instruct Carrier as to the location where
the Currency shall be delivered. Carrier will thereafter deliver the Currency to
the designated location. Risk of loss of the Currency remains with Carrier until
the Currency is accepted by Elan at the designated location. All fees and
charges relating to the delivery of the Currency to Elan to Carrier shall be
paid in accordance with Section IV.B.3.     5.   The fees for the use of the
Currency shall be assessed by Elan until such time as Elan has accepted the
final deposit from the Carrier.

  G.   No Creditor Relationship. Entering into this Agreement does not, nor is
it intended to create a debtor-creditor or lending arrangement or relationship
between Elan and any other Party. In consideration of Elan providing Currency to
the ATM Manager for the ATMs, ATM Manager agrees to pay Elan the compensation
determined in accordance with the terms and conditions of this Agreement, as the
same may be amended from time to time.

XII.   GENERAL PROVISIONS.

  A.   Accounting Principles. Where the character or amount of any item of
income, revenue, costs, expenses or similar monetary calculation is required to
be determined or other accounting computation is required to be made for
purposes of this Agreement, this will be done in accordance with appropriate
accounting principles, which shall be consistently applied.

14



--------------------------------------------------------------------------------



 



  B.   Attorneys’ Fees. If any dispute arises between the Parties regarding any
Party’s rights or obligations pursuant to this Agreement, the prevailing Party
will be entitled to reasonable attorneys’ fees attorneys’ costs, expert witness
fees, and court costs incurred in connection with litigation.     C.  
Compliance with Laws. Each Party may rely on the other Parties’ compliance with
all applicable laws. Violation of applicable law by a Party which allows or
permits said Party to take any action under or pursuant to this Agreement which
such Party would not otherwise have been able to do or take, shall constitute a
breach of this Agreement.     D.   Assignment. ATM Owner, ATM Manager and
Carrier may not assign this Agreement.     E.   Force Majeure. No Party shall be
liable for a delay in performance hereunder where the cause for such delay is
beyond the reasonable control of that Party. Such causes shall include, without
limitation, acts of God; riots; acts of war; epidemics; governmental regulations
imposed after the fact; earthquakes or other disasters (“Occurrence”). Provided,
however, that, where possible, written notice of the cause of the delay shall be
given by the Party to the other Parties within three (3) days after the
Occurrence, and further provided that best efforts shall be made to restore
performance hereunder. If a delay by a Party lasts more than five (5) business
days, any of the other Parties shall have the right to terminate this Agreement
with no penalty, early termination fees, or liquidated damages applicable.    
F.   Governing Law. The rights and obligations of the Parties under this
Agreement shall be governed and interpreted by the internal laws of the State of
Minnesota, including the Minnesota Uniform Commercial Code, without reference to
the conflict of laws rules.     G.   Jurisdiction. The Parties hereby
irrevocably submit to the nonexclusive jurisdiction of any court of the State of
Minnesota or the United States of America sitting in Minneapolis, Minnesota, in
any action or proceeding arising out of or relating to this Agreement, and the
Parties hereby irrevocably agree that all claims in respect of such action or
proceeding may be heard and determined in any such court. The Parties hereby
irrevocably waive, to the fullest extent they may effectively do so, the defense
of an inconvenient forum to the maintenance of such action or proceeding. The
Parties agree that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.     H.   Headings. The headings contained
in this Agreement are for convenient reference only, and shall not be considered
substantive, and shall not affect the interpretation of this Agreement.     I.  
Non-Exclusive. This is not an exclusive agreement. Nothing in this Agreement is
intended to restrict Elan or Carrier from entering into similar agreements with
any third party.     J.   Notices. Except as otherwise specified in Article XI,
Section E.1, any notice permitted or required by this Agreement must be in
writing and shall be deemed given when sent by registered or certified mail,
return receipt requested, or overnight delivery, and addressed as follows:

15



--------------------------------------------------------------------------------



 



    Original:   With Copy To: To Elan Financial
Services:   Elan Financial Services
ISO ATM Sales Support   U.S. Bank Legal Dept.
Mail Stop BC-MN-H21N     1255 Corporate Drive
Irving, TX 75038   800 Nicollet Mall
Minneapolis, MN 55402                   Attn: Corporate Counsel,
Transaction Services           To ATM Owner:   TRM Corporation
Richard B. Stern
President and CEO
1101 Kings Hwy N, Ste G100
Cherry Hill, NJ 08034   TRM Corporation
Richard B. Stern
President and CEO
1101 Kings Hwy N, Ste G100
Cherry Hill, NJ 08034           To ATM Manager:   TRM Corporation
Richard B. Stern
President and CEO
1101 Kings Hwy N, Ste G100
Cherry Hill, NJ 08034   TRM Corporation
Richard B. Stern
President and CEO
1101 Kings Hwy N, Ste G100
Cherry Hill, NJ 08034           To Armored Carrier:   ATM Solutions, Inc.
551 Northland Blvd
Cincinnati, OH 45240    

  K.   Relationship of the Parties. No joint venture, partnership, agency,
employment relationship or other joint enterprise is contemplated by this
Agreement. No employee or representative of one of the Parties shall be
considered an employee of any of the other Parties. In making and performing
this Agreement, the Parties shall act at all times as independent contractors,
and at no time shall any Party make any commitments or incur any charges or
expenses for or in the name of the other Party.     L.   Right to Audit and
Obtain Reports.

  1.   Elan’s business operations are regularly audited by (i) various
government agencies having supervisory and regulatory authority over Elan (the
“Regulatory Authorities”) and (ii) Elan’s own internal auditors. Elan is also
required to audit its vendors.     2.   ATM Owner, ATM Manager and Carrier must
cooperate with Elan’s efforts to meet its regulatory obligations and must comply
in a timely manner with Elan’s reasonable requests for documentation and
information. ATM Owner, ATM Manager or Carrier’s refusal or failure to comply is
a material breach of this Agreement. If Elan reasonably determines that ATM
Owner, ATM Manager, or Carrier’s data security, internal controls, or financial
stability are inadequate and not susceptible to cure within any reasonable time
frame or that an unacceptable risk to Elan or Elan’s customer’s exists
(“Determination”), then upon notice to the appropriate Party by Elan, such Party
shall have ten (10) days to object to the Determination by Elan. Thereafter, if
Elan and the Party do not agree as to the existence of the Determination, and/or
how to reasonably cure the Determination following such objection, and no
material risk exists at that time, then Elan and such Party agree that the basis
for the Determination shall be escalated to senior management of each Party for
joint resolution for a period not to exceed fifteen

16



--------------------------------------------------------------------------------



 



      (15) days, after which time, if an acceptable cure to the Determination is
not reached, then Elan may terminate this Agreement by providing written notice
to ATM Owner, ATM Manager, or Carrier, as the case may be, and Elan will
identify its reasons for such termination within the notice terms.     3.   The
following are deemed reasonable requests of Elan, with which ATM Owner, ATM
Manager, and Carrier must comply:

  (a)   ATM Owner, ATM Manager and Carrier must make their books, records, and
operations relating to all products and services provided to Elan or Elan’s
customers available for audit or inspection by the Regulatory Authorities, by
Elan, or by Elan’s independent auditors with at least 48 hours’ advance notice
from Elan.     (b)   Within five (5) business days of Elan’s written request,
ATM Owner, ATM Manager or Carrier must provide all applicable audit reports,
including but not limited to: SAS 70, performance, financial, internal control
and security reviews; penetration testing; intrusion detection; and firewall
configuration.     (c)   If a deficiency is noted or determined in any such
audit report, ATM Owner, ATM Manager or Carrier must also provide to Elan any
and all documentation related to resolution of the audit deficiencies and the
corrective actions implemented to prevent recurrence of such deficiency.     (d)
  ATM Owner, ATM Manager or Carrier must reasonably cooperate with Elan’s
periodic vendor assessments. Elan is required on an annual or semi-annual basis
to perform the following vendor assessments, at the sole expense of Elan:

  1.   Risk assessments with respect to the providers of goods and services for
Elan’s business; and     2.   Data security, internal controls and financial
stability of those providers commensurate with the level of risk assessed.

  (e)   ATM Manager and ATM Owner shall provide to Elan no later than sixty
(60) days after the end of each quarter and ninety (90) days after the end of a
fiscal year, quarterly reviewed or annual audited financial statements, as the
case may be, which shall at a minimum include a(n) 1) income statement, 2) cash
flow statement and 3) balance sheet. ATM Manager and ATM Owner must also provide
on an annual basis its annual report or Form 10-K filed with the Securities and
Exchange Commission; and all documentation supporting employee bonds and
insurance policies of Company.

  4.   The terms of this Section shall survive expiration or termination of this
Agreement for any reason for at least two (2) years, but in no case less than
might be required by law or applicable regulation.

  M.   Use of Name. All Parties agree not to refer to any other Party directly
or indirectly in any promotion or advertisement, any metatag, any news release
or release to any general or trade publication or any other media without the
prior written consent of the Party whose information is intended to be used,
which consent may be withheld at that Party’s sole and complete discretion.    
N.   Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under present or future laws effective during the term
hereof, such

17



--------------------------------------------------------------------------------



 



      provision shall be fully severable; this Agreement shall be construed and
enforced as if such illegal, invalid or unenforceable provision had never
comprised a part hereof; and the remaining provisions of this Agreement shall
remain in full force and effect and shall not be affected by the illegal,
invalid or unenforceable provision or by its severance from this Agreement.
Furthermore, in lieu of each such illegal, invalid or unenforceable provision,
there shall be added automatically as a part of this Agreement a provision as
similar in terms to such illegal, invalid or unenforceable provision as may be
possible and be legal, valid and enforceable.     O.   Successors. Subject to
the foregoing, this Agreement shall be binding upon, and inure to the benefit
or, the successors and permitted assigns of the Parties hereto.     P.  
Survival. Any provision of this Agreement that requires performance or grants a
benefit after termination of the Agreement shall be deemed to survive the
termination of the Agreement.     Q.   Entire Agreement. This Agreement and the
referenced Exhibits, attachments and Schedules, contains the sole and complete
understanding of the Parties with respect to the subject matter hereof and
supersedes all prior agreements relating thereto, whether written or oral, among
the Parties.     R.   Authorization. No Party hereto shall be legally bound
hereunder until this Agreement has been signed by a duly authorized
representative of each Party hereto.     S.   Exhibits.         Exhibit A —
Currency Amounts         Exhibit B — Carrier Services         Exhibit C — Elan
Fees and Charges For ATM Manager         Exhibit D — ATM Locations        
Exhibit E — Elan Fees and Charges For Carrier         Schedule — 1___ — ATM
liens and encumbrances     T.   Liability of ATM Manager. The Parties agree that
ATM Manager shall act as “ATM Manager,” and “ATM Owner,” and shall fulfill the
rights and responsibilities of each under and pursuant to the terms of this
Agreement. Accordingly, ATM Manager agrees that any resulting liability incurred
for acting within this capacity, shall be the sole responsibility of ATM
Manager.     U.   Security Account. The Parties agree that ATM Manager shall
maintain a positive demand account balance with Elan/U.S. Bank, or in the
alternative, or at ATM Manger’s option, a “Letter of Credit” in favor of
Elan/U.S. Bank, in an amount not less than eight hundred thousand U.S. Dollars
($800,000.00) (either option to be referred to as the “Security Account”). Such
Security Account, in a form ultimately agreed upon by the Parties upon the
Effective Date of this Agreement, shall be maintained by Elan/U.S. Bank, and
shall continue to be maintained by Elan/U.S. Bank, so long as the Agreement
remains in effect. Elan may draw from this Security Account should any of the
following occur: 1) An event of default under Section IV.B.1(a) or (b); or 2) In
order to obtain payment of any fees, charges, or other obligations of ATM
Manager that have not been paid as agreed pursuant to this Agreement. Elan shall
have the right to setoff against the Security Account any obligations for
payment of fees, charges, or other obligations ATM

18



--------------------------------------------------------------------------------



 



      Manager may have to Elan at any time during the term of the Agreement and
for so long thereafter as the Security Account remains open. Elan will notify
ATM Manager prior to initiating activity on the Security Account. The Security
Account shall remain open and funded by ATM Manager in accordance with the
requirements of this section for a period of ninety (90) days after termination
of this Agreement.     V.   Signage. Elan or Carrier, as agent for Elan, may
post signage on the vaults of the ATMs indicating ownership of the Currency.

IN WITNESS WHEREOF, the Parties hereto, by and through their respective duly
authorized representatives, do execute this Agreement as of the year and day
first above written by signing their names in the appropriate place below.

                          ELAN FINANCIAL SERVICES   TRM ATM CORPORATION
ATM OWNER    
 
                        By:   /s/ Stephen Gauger   By:   /s/ Richard Stern    
 
  Print:   Stephen Gauger       Print:   Richard Stern    
 
  Title:   Vice President, Authorized Signer       Title:   President & CEO    
 
  Date:   October 31, 2008       Date:   October 3, 2008    
 
                        TRM ATM CORPORATION
ATM MANAGER   ATM SOLUTIONS, INC.
CARRIER    
 
                        By:   /s/ Richard Stern   By:   /s/ Paul Scott    
 
  Print:   Richard Stern       Print:   Paul Scott    
 
  Title:   President & CEO       Title:   President    
 
  Date:   October 3, 2008       Date:   October 14, 2008    

19



--------------------------------------------------------------------------------



 



Exhibit List(1)
Exhibit A — Currency Amounts
Exhibit B — Carrier Services
Exhibit C — Elan Fees and Charges For ATM Manager
Exhibit D — ATM Locations
Exhibit E — Elan Fees and Charges For Carrier
Schedule 1 — ATM liens and encumbrances
 

(1)   Pursuant to Regulation S-K Item 601(b)(2), the Company agrees to furnish
supplementally a copy of any omitted schedule or exhibit to the Securities and
Exchange Commission upon request.

 